  Exhibit 10.7    AMENDED AND RESTATED SECURED TERM NOTE             FOR VALUE
RECEIVED, ELEC COMMUNICATIONS CORP., a New York  corporation (the “Company”),
promises to pay to LAURUS MASTER FUND, LTD., c/o M&C  Corporate Services
Limited, P.O. Box 309 GT, Ugland House, South Church Street, George  Town, Grand
Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its registered 
assigns or successors in interest, the sum of One Million Four Hundred Twenty
Eight Thousand  Dollars ($1,428,000), together with any accrued and unpaid
interest hereon, on September 30,  2010 (the “Maturity Date”) if not sooner
paid.              This Note amends and restates in its entirety (and is given
in substitution for and not in  satisfaction of) that certain $1,700,000 Secured
Term Note made by the Company in favor of  Holder on May 31, 2006.             
Capitalized terms used herein without definition shall have the meanings
ascribed to such  terms in that certain Securities Purchase Agreement dated as
of May 31, 2006 hereof by and  between the Company and the Holder (as amended,
modified and/or supplemented from time to  time, the “Purchase Agreement”).     
        The following terms shall apply to this Secured Term Note (this
“Note”):    ARTICLE I CONTRACT RATE AND AMORTIZATION                       1.1 
Contract Rate. Subject to Sections 3.2 and 4.10, interest payable on the 
outstanding principal amount of this Note shall accrue at a rate per annum equal
to the “prime  rate” published in The Wall Street Journal from time to time (the
“Prime Rate”), plus two  percent (2.0%) (the “Contract Rate”). The Contract Rate
shall be increased or decreased as the  case may be for each increase or
decrease in the Prime Rate in an amount equal to such increase  or decrease in
the Prime Rate; each change to be effective as of the day of the change in the 
Prime Rate. Interest shall be calculated on the basis of a 360 day year.
Interest shall be payable  monthly, in arrears, commencing on November 1, 2007,
on the first business day of each  consecutive calendar month thereafter through
and including the Maturity Date, and on the  Maturity Date, whether by
acceleration or otherwise.                        1.2  Contract Rate Payments.
The Contract Rate shall be calculated on the last  business day of each calendar
month hereafter (other than for increases or decreases in the Prime  Rate which
shall be calculated and become effective in accordance with the terms of Section
1.1)  until the Maturity Date.                        1.3  Maturity Date. The
principal amount outstanding under this Note,  together with any accrued and
unpaid interest on such amount plus any and all other unpaid  amounts which are
then owing under this Note, the Purchase Agreement and/or any other  Related
Agreement, shall be due and payable on the Maturity Date. 


--------------------------------------------------------------------------------

ARTICLE II REDEMPTION                       2.1     Optional Redemption.  The
Company may prepay the outstanding  principal amount of this Note, in whole or
in part (the “Optional Redemption”), by paying to  the Holder a sum of money
equal to one hundred percent (100%) of the principal amount to be  redeemed
together with accrued but unpaid interest thereon and any and all other sums
due,  accrued or payable to the Holder arising under this Note, the Purchase
Agreement or any other  Related Agreement (the “Redemption Amount”) outstanding
on the Redemption Payment Date  (as defined below). The Company shall deliver to
the Holder a written notice of redemption (the  “Notice of Redemption”)
specifying the date for such Optional Redemption (the “Redemption  Payment
Date”), which date shall be seven (7) business days after the date of the Notice
of  Redemption (the “Redemption Period”). On the Redemption Payment Date, the
Redemption  Amount must be paid in good funds to the Holder. In the event the
Company fails to pay the  Redemption Amount on the Redemption Payment Date as
set forth herein, then such Notice of  Redemption will be null and void.     
ARTICLE III EVENTS OF DEFAULT                       3.1     Events of Default.
The occurrence of any of the following events set forth  in this Section 3.1
shall constitute an event of default (“Event of Default”) hereunder:           
                      (a)     Failure to Pay. The Company fails to pay when due
any            installment of principal, interest or other fees hereon in
accordance herewith, or the            Company fails to pay any of the other
Obligations (under and as defined in the Master            Security Agreement)
when due, and, in any such case, such failure shall continue for a           
period of three (3) days following the date upon which any such payment was
due.                                  (b)     Breach of Covenant. The Company or
any of its Subsidiaries            breaches any covenant or any other term or
condition of this Note in any material respect            and such breach, if
subject to cure, continues for a period of fifteen (15) days after the         
  occurrence thereof.                                    (c)     Breach of
Representations and Warranties. Any representation,            warranty or
statement made or furnished by the Company or any of its Subsidiaries in       
    this Note, the Purchase Agreement or any other Related Agreement shall at
any time be            false or misleading in any material respect on the date
as of which made or deemed made.                                  (d)    
Default Under Other Agreements. The occurrence of any default            (or
similar term) in the observance or performance of any other agreement or
condition            relating to any indebtedness or contingent obligation of
the Company or any of its            Subsidiaries beyond the period of grace (if
any), the effect of which default is to cause, or            permit the holder
or holders of such indebtedness or beneficiary or beneficiaries of such         
  contingent obligation to cause, such indebtedness to become due prior to its
stated            maturity or such contingent obligation to become payable     
2


--------------------------------------------------------------------------------

                              (e)     Bankruptcy. The Company or any of its
Subsidiaries shall            (i) apply for, consent to or suffer to exist the
appointment of, or the taking of possession            by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its            property, (ii) make a general assignment for the benefit of
creditors, (iii) commence a            voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (iv) be            adjudicated
a bankrupt or insolvent, (v) file a petition seeking to take advantage of any   
        other law providing for the relief of debtors, (vi) acquiesce to,
without challenge within            ten (10) days of the filing thereof, or
failure to have dismissed, within thirty (30) days,            any petition
filed against it in any involuntary case under such bankruptcy laws, or (vii)   
        take any action for the purpose of effecting any of the foregoing;     
                            (f)     Judgments. Attachments or levies in excess
of $250,000 in the            aggregate are made upon the Company or any of its
Subsidiary’s assets or a judgment is            rendered against the Company’s
property involving a liability of more than $250,000            which shall not
have been vacated, discharged, stayed or bonded within thirty (30) days         
  from the entry thereof;                                  (g)     Insolvency.
The Company or any of its Subsidiaries shall admit in            writing its
inability, or be generally unable, to pay its debts as they become due or cease 
          operations of its present business;                                 
(h)     Change of Control. A Change of Control (as defined below) shall         
  occur with respect to the Company, unless Holder shall have expressly
consented to such            Change of Control in writing. A “Change of Control”
shall mean any event or            circumstance as a result of which (i) any
“Person” or “group” (as such terms are defined            in Sections 13(d) and
14(d) of the Exchange Act, as in effect on the date hereof), other           
than the Holder, is or becomes the “beneficial owner” (as defined in Rules
13(d)-3 and            13(d)-5 under the Exchange Act), directly or indirectly,
of 35% or more on a fully diluted            basis of the then outstanding
voting equity interest of the Company (other than a            “Person” or
“group” that beneficially owns 35% or more of such outstanding voting           
equity interests of the Company on the date hereof), (ii) the Board of Directors
of the            Company shall cease to consist of a majority of the Company’s
board of directors on the            date hereof (or directors appointed by a
majority of the board of directors in effect            immediately prior to
such appointment) or (iii) the Company or any of its Subsidiaries           
merges or consolidates with, or sells all or substantially all of its assets to,
any other            person or entity;                                   
(i)      Indictment; Proceedings. The indictment or threatened indictment       
    of the Company or any of its Subsidiaries or any executive officer of the
Company or any            of its Subsidiaries under any criminal statute, or
commencement or threatened            commencement of criminal or civil
proceeding against the Company or any of its            Subsidiaries or any
executive officer of the Company or any of its Subsidiaries pursuant           
to which statute or proceeding penalties or remedies sought or available include
forfeiture            of any of the property of the Company or any of its
Subsidiaries;                                  (j)     The Purchase Agreement
and Related Agreements. (i) An Event            of Default shall occur under and
as defined in the Purchase Agreement or any other      3


--------------------------------------------------------------------------------

          Related Agreement, (ii) the Company or any of its Subsidiaries shall
breach any term or            provision of the Purchase Agreement or any other
Related Agreement in any material            respect and such breach, if capable
of cure, continues unremedied for a period of fifteen            (15) days after
the occurrence thereof, (iii) the Company or any of its Subsidiaries           
attempts to terminate, challenges the validity of, or its liability under, the
Purchase            Agreement or any Related Agreement, (iv) any proceeding
shall be brought to challenge            the validity, binding effect of the
Purchase Agreement or any Related Agreement or (v)            the Purchase
Agreement or any Related Agreement ceases to be a valid, binding and           
enforceable obligation of the Company or any of its Subsidiaries (to the extent
such            persons or entities are a party thereto) or (v) an Event of
Default shall occur under and as            defined in the Securities Purchase
Agreement dated as of November 30, 2005 by and            between the Company
and the Holder (as amended, modified and/or supplemented from            time to
time, the “November 2005 Purchase Agreement”) or any Related Agreement         
  (as defined in the November 2005 Purchase Agreement);                         
        (k)     The LV Agreements. An Event of Default shall occur under and   
        as defined in (i) the Securities Purchase Agreement dated as of
September 28, 2007 by            and among the Company, the purchasers party
thereto from time to time and LV            Administrative Services, LLC, as
administrative and collateral agent for such purchasers            (as amended,
modified and/or supplemented from time to time, the “LV Purchase           
Agreement”) or (ii) any Related Agreement (as defined in the LV Purchase
Agreement),            as each may be amended, restated, modified and/or
supplemented from time to time; or                                  (l)     Stop
Trade. An SEC stop trade order or Principal Market trading            suspension
of the Common Stock shall be in effect for five (5) consecutive days or five   
        (5) days during a period of ten (10) consecutive days, excluding in all
cases a suspension            of all trading on a Principal Market, provided
that the Company shall not have been able            to cure such trading
suspension within thirty (30) days of the notice thereof or list the           
Common Stock on another Principal Market within sixty (60) days of such notice. 
                      3.2     Default Interest. Following the occurrence and
during the continuance of  an Event of Default, the Company shall pay additional
interest on this Note in an amount equal  to one percent (1%) per month, and all
outstanding obligations under this Note, the Purchase  Agreement and each other
Related Agreement, including unpaid interest, shall continue to accrue  interest
at such additional interest rate from the date of such Event of Default until
the date such  Event of Default is cured or waived.                       
3.3     Default Payment. Following the occurrence and during the continuance of 
an Event of Default, the Holder, at its option, may demand repayment in full of
all obligations  and liabilities owing by Company to the Holder under this Note,
the Purchase Agreement and/or  any other Related Agreement and/or may elect, in
addition to all rights and remedies of the  Holder under the Purchase Agreement
and the other Related Agreements and all obligations and  liabilities of the
Company under the Purchase Agreement and the other Related Agreements, to 
require the Company to make a default payment (“Default Payment”). The Default
Payment  shall be 110% of the outstanding principal amount of the Note, plus
accrued but unpaid interest,  all other fees then remaining unpaid, and all
other amounts payable hereunder. The Default  Payment shall be applied first to
any fees due and payable to the Holder pursuant to this Note,      4


--------------------------------------------------------------------------------

the Purchase Agreement, and/or the other Related Agreements, then to accrued and
unpaid  interest due on this Note and then to the outstanding principal balance
of this Note. The Default  Payment shall be due and payable immediately on the
date that the Holder has exercised its  rights pursuant to this Section 3.3.   
ARTICLE IV MISCELLANEOUS                       4.1     Issuance of New Note.
Upon any partial redemption of this Note, a new  Note containing the same date
and provisions of this Note shall, at the request of the Holder, be  issued by
the Company to the Holder for the principal balance of this Note and interest
which  shall not have been converted or paid. Subject to the provisions of
Article III of this Note, the  Company shall not pay any costs, fees or any
other consideration to the Holder for the  production and issuance of a new
Note.                        4.2     Cumulative Remedies. The remedies under
this Note shall be cumulative.                        4.3     Failure or
Indulgence Not Waiver. No failure or delay on the part of the  Holder hereof in
the exercise of any power, right or privilege hereunder shall operate as a
waiver  thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude  other or further exercise thereof or of any other
right, power or privilege. All rights and remedies  existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise 
available.                          4.4     Notices. Any notice herein required
or permitted to be given shall be in  writing and shall be deemed effectively
given: (a) upon personal delivery to the party notified,  (b) when sent by
confirmed telex or facsimile if sent during normal business hours of the 
recipient, if not, then on the next business day, (c) five days after having
been sent by registered  or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a  nationally recognized overnight
courier, specifying next day delivery, with written verification of  receipt.
All communications shall be sent to the Company at the address provided in the 
Purchase Agreement executed in connection herewith, with a copy to Eric M.
Hellige, Esq.,  Pryor Cashman LLP, 410 Park Avenue, New York, New York 10022,
facsimile number (212)  798-6380, and to the Holder at the address provided in
the Purchase Agreement for such Holder,  with a copy to Portfolio Services 335
Madison Avenue, 10th Floor, New York, New York  10017, facsimile number (212)
541-4434, or at such other address as the Company or the Holder  may designate
by ten days advance written notice to the other parties hereto. A Notice of 
Conversion shall be deemed given when made to the Company pursuant to the
Purchase  Agreement.                          4.5     Amendment Provision. The
term “Note” and all references thereto, as  used throughout this instrument,
shall mean this instrument as originally executed, or if later  amended or
supplemented, then as so amended or supplemented, and any successor instrument 
as such successor instrument may be amended or supplemented.                   
    4.6     Assignability. This Note shall be binding upon the Company and its 
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns,      5


--------------------------------------------------------------------------------

and may be assigned by the Holder in accordance with the requirements of the
Purchase  Agreement. The Company may not assign any of its obligations under
this Note without the  prior written consent of the Holder, any such purported
assignment without such consent being  null and void.                           
4.7     Cost of Collection. In case of any Event of Default under this Note,
the  Company shall pay the Holder reasonable costs of collection, including
reasonable attorneys’  fees.                            4.8     Governing Law,
Jurisdiction and Waiver of Jury Trial.                                  (a)    
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED            AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW            YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.                                  (b)     THE
COMPANY HEREBY CONSENTS AND AGREES THAT            THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW            YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO            HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE            COMPANY, ON THE ONE HAND, AND THE HOLDER, ON THE OTHER
HAND,            PERTAINING TO THIS NOTE OR ANY OF THE OTHER RELATED           
AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS            NOTE OR
ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE            COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS            MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF THE COUNTY            OF NEW YORK, STATE OF NEW
YORK; AND FURTHER PROVIDED, THAT            NOTHING IN THIS NOTE SHALL BE DEEMED
OR OPERATE TO PRECLUDE            THE HOLDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN            ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO
REALIZE            ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, 
          OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE         
  HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN            ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED            IN ANY SUCH COURT,
AND THE COMPANY HEREBY WAIVES ANY            OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL            JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. THE            COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS,            COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT            AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER   
        PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED           
TO THE COMPANY AT THE ADDRESS SET FORTH IN THE PURCHASE            AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED            COMPLETED UPON THE COMPANY’S
ACTUAL RECEIPT THEREOF.                                  (c)     THE COMPANY
DESIRES THAT ITS DISPUTES BE            RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE,            TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL      6


--------------------------------------------------------------------------------

          SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL           
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING            BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,            TORT, OR OTHERWISE
BETWEEN THE HOLDER AND THE COMPANY            ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE            RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS            NOTE, ANY OTHER RELATED AGREEMENT OR THE
TRANSACTIONS            RELATED HERETO OR THERETO.                        4.9  
  Severability. In the event that any provision of this Note is invalid or 
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed  inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform  with such statute or rule of law. Any such
provision which may prove invalid or unenforceable  under any law shall not
affect the validity or enforceability of any other provision of this Note.     
                  4.10    Maximum Payments. Nothing contained herein shall be
deemed to  establish or require the payment of a rate of interest or other
charges in excess of the maximum  permitted by applicable law. In the event that
the rate of interest required to be paid or other  charges hereunder exceed the
maximum rate permitted by such law, any payments in excess of  such maximum rate
shall be credited against amounts owed by the Company to the Holder and  thus
refunded to the Company.                        4.11    Security Interest and
Guarantee. The Holder has been granted a security  interest (i) in certain
assets of the Company and its Subsidiaries as more fully described in the 
Master Security Agreement dated as of February 8, 2005 and (ii) pursuant to the
Stock Pledge  Agreement dated as of February 8, 2005. The obligations of the
Company under this Note are  guaranteed by certain Subsidiaries of the Company
pursuant to the Subsidiary Guaranty dated as  of February 8, 2005.             
          4.12    Construction. Each party acknowledges that its legal counsel
participated  in the preparation of this Note and, therefore, stipulates that
the rule of construction that  ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation  of this Note to favor
any party against the other.                        4.13    Registered
Obligation. This Note is intended to be a registered obligation  within the
meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the Company (or
its  agent) shall register this Note (and thereafter shall maintain such
registration) as to both principal  and any stated interest. Notwithstanding any
document, instrument or agreement relating to this  Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated 
interest thereunder) may only be effected by (i) surrender of this Note and
either the reissuance  by the Company of this Note to the new holder or the
issuance by the Company of a new  instrument to the new holder, or (ii) transfer
through a book entry system maintained by the  Company (or its agent), within
the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).    [Balance of
page intentionally left blank; signature page follows]     7


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Company has caused this Secured Term Note to
be  signed in its name effective as of this 28th day of September 2007.         
                                                                  eLEC
COMMUNICATIONS CORP.                                                           
              By: /s/ Paul H. Riss                                             
                                                                      Name: Paul
H. Riss 
                                                                            Title:
Chief Executive Officer    WITNESS:    /s/ Lauri Vertrees            Lauri
Vertrees      SIGNATURE PAGE TO  AMENDED AND RESTATED  SECURED TERM NOTE 


--------------------------------------------------------------------------------